—Order modified by reducing the amount of the allowance to $1,000, and *935as so modified affirmed, without costs of this appeal to either party. Per Curiam: At the time the application for counsel fee was made the trial had practically ended. It is very questionable whether any allowance could properly be made at that time, but inasmuch as the first installment of $1,000 has been paid, as appears by the briefs and statement of counsel upon the argument, the order may be modified so as to reduce the allowance to $1,000, and as so modified affirmed, without costs. All concurred.